 WAL-MART STORES 637Wal-Mart Stores, Inc. and United Food And Com-mercial Workers Local Union 1000.  Case 17ŒCAŒ21045Œ1 September 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN  AND WALSH On August 27, 2001, Administrative Law Judge Wil-liam N. Cates issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, the Charg-ing Party filed a cross-exception and a supporting brief, and the General Counsel filed an answering brief to the Respondent™s exceptions, as well as a cross-exception and a supporting brief joining the Charging Party™s cross-exception.  The Respondent filed an answering brief to the cross-exception. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, as modified here, and to adopt the recommended Order as modified.2This case presents three unfair labor practice issues in-volving Wal-Mart associate3 and union proponent Brian Shieldnight.  For the reasons discussed below, we agree with the judge that the Respondent violated Section 8(a)(1) of the Act when it removed Shieldnight from its property because he wore a T-shirt with a union-related message during an off-duty visit to the Respondent™s store.  We also agree with the judge that the Respondent violated Section 8(a)(3) and (1) by issuing Shieldnight a written ﬁcoachingﬂ based, in part, on his wearing of the T-shirt.  Contrary to the judge, however, we find that the coaching was also unlawful to the extent that it was based on Shieldnight™s on-duty invitations to three co-                                                                                                                     1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  2 We have modified the judge™s recommended Order to correspond to our decision herein.  Further, in his recommended Order, the judge inadvertently referred to the date of the Respondent™s first unfair labor practice as February 2, 2001.  We have modified the recommended Order to reflect that the Respondent™s first unfair labor practice was on January 29, 2001.  Finally, we have substituted a new notice in accor-dance with our decision in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). 3 The Respondent refers to its employees as ﬁassociates.ﬂ workers to attend a union meeting.  We therefore find that Shieldnight did not engage in conduct that was law-fully subject to the Respondent™s no-solicitation rule in either instance for which he was disciplined.4  Finally, contrary to the judge, we find that the Respondent did not violate Section 8(a)(1) by allegedly soliciting griev-ances from Shieldnight and promising to remedy them in order to discourage him from supporting the Union.5  I.  BACKGROUND The Respondent operates retail stores throughout the United States, including the Tahlequah, Oklahoma store involved in this case.  At all material times the Respon-dent maintained and enforced a no-solicitation rule pro-viding, in relevant part, that associates may not engage in solicitation on behalf of any cause or organization during working time, or in selling areas during the hours the store is open to the public. On January 29, 2001,6 Shieldnight, an associate at the Tahlequah store who had recently contacted the Union about possible representation, went into the store while off duty.  He wore a self-made T-shirt that read ﬁUnion Teamstersﬂ on the front and ﬁSign a card . . . Ask me howﬂ on the back.7   Assistant Store Manager John La-mont and Assistant Night Manager Tammy Flute ob-served the message on Shieldnight™s T-shirt and noticed that he was speaking to an associate working in the sport-ing goods department.  Flute told the associate with whom Shieldnight was speaking to get back to work, and Lamont ordered Shieldnight to leave associates alone while they were working. Lamont and Flute went to the management office.  Lamont called the Respondent™s ﬁUnion Hotlineﬂ to find out what further action could be taken in response to the situation.  The hotline representative told Lamont that the message on Shieldnight™s T-shirt was a form of solicita-tion in violation of the Respondent™s no-solicitation rule and that Shieldnight should be removed from the store. Lamont and Flute returned to the selling floor and found Shieldnight in the jewelry department talking to two friends who were not associates.  Lamont informed Shieldnight that the message on his T-shirt was a form of solicitation and that he would have to leave the store immediately.  Lamont then escorted Shieldnight to the front door of the store and instructed him not only to leave the store, but also to leave the Respondent™s prop-erty.  4 The validity of the rule is not at issue. 5 No exceptions were filed to the judge™s other findings. 6 All dates refer to 2001, unless otherwise noted.   7 It is unclear from the record why Shieldnight wore a T-shirt pro-moting the Teamsters Union when the Food and Commercial Workers Union (Union) was attempting to organize at the Respondent™s store. 340 NLRB No. 76  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  638 On January 30, Shieldnight, while on duty, invited De-
partment Manager Debra Starr and associates Patricia 
Scott and James Parsons, who were also on duty, to a 
union meeting that night.  Shieldnight asked Starr to 
come to the meeting and stated
 that he would like her to 
consider the Union and to sign a union authorization 

card.  Shieldnight asked Scott and Parsons to attend the 

meeting so that they could ﬁhear the other side of the 
story.ﬂ  Starr, Scott, and Parsons gave statements to store 
management regarding their discussions with Shield-
night. 
Based on the T-shirt incident on January 29 and 
Shieldnight™s conversations w
ith Starr, Scott, and Par-
sons on January 30, Co-manager Rick Hawkins decided 
to give Shieldnight a written ﬁcoachingﬂ for violating the 
Respondent™s no-solicitation rule.
8  On January 31, La-
mont and Hawkins met with Shieldnight to conduct the 

coaching session. 
After Lamont reviewed th
e reasons for the coaching 
with Shieldnight and gave him the coaching, the trio dis-

cussed various work-related i
ssues for about 45 minutes.  
During this discussion, Shieldnight asked Lamont and 
Hawkins numerous questions and raised several concerns 
with them regarding the Respondent™s employment poli-
cies.  Lamont and Hawkins answered Shieldnight™s ques-
tions and listened to his concerns in accordance with the 
Respondent™s ﬁopen doorﬂ policy, which encourages 
associates to discuss ideas, problems, and concerns with 
their supervisor or any other member of management. 
After this discussion had gone on for some time, La-
mont asked Shieldnight what some of the issues were 

that could be resolved for him.  Among other issues, 
Shieldnight said he thought that the Respondent should 
pay for medical insurance for all associates.  Lamont 
suggested that Shieldnight bring the matter up at one of 
the Respondent™s upcoming ﬁgrass rootsﬂ meetings, 
through which all of the Respondent™s stores identify 
their top three issues of concern and the Respondent tries 
to address the top three i
ssues identified on a company-
wide basis.  Finally, after about an hour, Lamont and 

Hawkins ended the meeting and instructed Shieldnight to 
return to work.  The three men set up a time to meet 
again in the future.  However, a subsequent meeting 
never occurred. 
                                                          
                                                           
8 The written ﬁcoachingﬂ is level two of the Respondent™s ﬁcoaching 
for improvementﬂ disciplinary process.
  This is the first formally 
documented level of the process, and it is generally used when oral 
ﬁcoachingﬂ has not been successful 
in correcting an associate™s unac-
ceptable behavior or performance.  
At the time of the written coaching, 
Shieldnight had previously been gi
ven a oral ﬁcoachingﬂ by Regional 
Human Resource Manager Sylvester Johnson for circulating a letter 
asking that a former manager be returned to the store.  
II. DISCUSSION 
1.  The judge found that the T-shirt Shieldnight wore 
into the Respondent™s store did not constitute a form of 
solicitation subject to the Respondent™s no-solicitation 
rule.  Thus, the judge found that the Respondent violated 
Section 8(a)(1) by removing Shieldnight from its store 
and ordering him to leave its property because he wore 
the T-shirt. 
The Respondent argues
 that the message on the T-shirt 
was not the equivalent of mere union insignia or propa-
ganda, but was instead intend
ed to attract employees to 
sign a union authorization car
d, and was, therefore, a 
form of solicitation legitimately prohibited by the no-
solicitation rule.  The Respondent thus contends that it 
was justified in enforcing this rule by removing Shield-

night from the store and by issuing him the coaching.  
We do not agree with the Respondent.
9It has long been recognized that employees have a 
statutory right to wear union insignia while on their em-

ployer™s premises.  In 
Republic Aviation Corp. v. NLRB, 
324 U.S. 793, 803 fn. 7 (1945), the Supreme Court noted 
with approval the Board™s hol
ding that ﬁthe right of em-
ployees to wear union insignia at work has long been 
recognized as a reasonable a
nd legitimate form of union 
activity, and [an employer™s] curtailment of that right is 
clearly violative of the Act,ﬂ absent a showing of special 
circumstances.  This protection extends to prounion T-
shirts.  
Aldworth Co., 
338 NLRB 137, 203 (2002); 
The 
Broadway, 
267 NLRB 385, 404 (1983); 
De Vilbiss Co., 
102 NLRB 1317, 1321 (1953).  Moreover, hortatory 

words in the insignia worn ﬁdo not destroy the essentially 
protected character of the in
signia and convert such in-
signia into the kind of solicitation which is otherwise 
amenable to proper rules u
nder proper circumstances.  
Most, if not all, insignia, union or otherwise, have certain 
propaganda effects, and the words ‚vote™ or ‚join™ on 
union insignia during a union campaign convey no addi-
tional ideas not implied in a button or T-shirt which con-
tains only the union name.ﬂ 
De Vilbiss Co., 
supra
 at 1321Œ1322. 
In the context of a union campaign, ﬁ‚[s]olicitation™ for 
a union usually means asking someone to join the union 
by signing his name to an authorization card.ﬂ  
W. W. Grainger, Inc.,
 229 NLRB 161, 166 (1977), enfd. 582 
F.2d 1118 (7th Cir. 1978).  However, an integral part of 

the solicitation process is the actual presentation of an 
 9 We note that the Respondent admits that it erred in telling Shield-
night he could not even remain on its property outside the store.  In 
light of our finding that the Respondent unlawfully banned Shieldnight 
from remaining inside its store, we need not address the issue of 
whether it effectively repudiated its
 exclusion of Shieldnight from 
outside the store. 
 WAL-MART STORES 639authorization card to an empl
oyee for signature at that 
time.  As defined, solicitation activity prompts an imme-
diate response from the individual or individuals being 
solicited and therefore presen
ts a greater potential for 
interference with employer productivity if the individuals 
involved are supposed to be working.  Solicitation is 
therefore subject to rules limiting it to nonworking time 

and, in the special circumstances of retail stores, to non-
selling areas. 
The message on Shieldnight™s T-shirtŠﬁSign a card 
. . . Ask me howﬂŠdid not constitute this kind of solicita-

tion.  It did not ﬁspeakﬂ directly to any specific individual 
or group of individuals and it did not call for an immedi-
ate response, as would an oral person-to-person invitation 
to accept or sign an authorization card.  Moreover, there is no claim or evidence that Shieldnight did anything in 
furtherance of the T-shirt message on the evening in ques-
tion.  He merely walked around and socialized with asso-
ciates and acquaintances about various nonunion matters.  
There is no claim or evidence 
that Shieldnight encouraged 

any associates with whom he spoke to sign an authoriza-
tion card, that he offered them cards, or that he even had 
any cards with hi
m at the time. 
Under these circumstances, we
 find that Shieldnight™s 
T-shirt must be treated as 
simply the wearing of union 
insignia.  The Respondent therefore could not lawfully 
apply its no-solicitation rule to prohibit Shieldnight from 
wearing the T-shirt on its pr
emises, absent a showing of 
special circumstances.
10 Accordingly, we affirm the 
judge™s finding that the Re
spondent violated Section 
8(a)(1) by removing Shieldni
ght from its store because 
he was wearing the T-shirt. 
2.  In turn, we also agree 
with the judge that the Re-
spondent could not lawfully rely on Shieldnight™s wear-

ing the T-shirt to justify gi
ving him a written coaching, 
and that the coaching therefor
e violated Section 8(a)(3) 
and (1).  However, we disagree with the judge™s finding 
that Shieldnight™s on-duty invitations to department 
manager Starr and associates Scott and Parsons to attend 
a union meeting, the other basis for the coaching, were 
prohibited by the Respondent™s no-solicitation rule. 
Once again, our analysis turns on the distinction be-
tween union solicitation and other employee activity in 

support of union organizing.  ﬁ‚[S]olicitation™ for a union 
is not the same thing as 
talking about a union or a union 
                                                          
                                                           
10 The Board has recognized that sp
ecial circumstances, such as 
maintaining employee productivity and discipline and/or preventing the 
alienation of customers, may justify an employer™s prohibition on the 
wearing of union insignia.  See, e.g.,
 Kendall Co., 267 NLRB 963, 965 
(1983); 
Floridian Hotel of Tampa, Inc.,
 137 NLRB 1484, 1486 (1962), 
enfd. as modified 318 F.2d 545 (5th Cir. 1963).  However, in this case, 

the Respondent has not alleged or 
adduced evidence that any such special circumstances existed.   
meeting
 or whether a union is good or bad.ﬂ 
11  In recog-
nition of this distinction, the Board found that an em-
ployee did not engage in conduct lawfully proscribed by 
no-solicitation rules when she merely asked a coworker 
if she had a union authorization card.
12  In another in-
stance, the Board held that 
an employee™s act of intro-
ducing a union representative to a coworker, and her sub-
sequent statement that the co
worker would go along with 
the union, did not constitute solicitation for which the 

employee could be disciplined under the employer™s no-
solicitation rule.
13Consistent with this precedent, we find that Shield-
night™s invitations to Starr, Scott, and Parsons to attend a 
union meeting did not constitute conduct properly pro-
hibited by the Respondent™s no-solicitation rule, even 
though the invitations were extended during working 
time.  In his conversations with Scott and Parsons, 
Shieldnight merely asked these individuals to attend a 

union meeting that evening.  While Shieldnight did tell 
Starr that he would like her to sign an authorization card, 
there is no evidence that Shieldnight made any attempt to 
have Starr actually sign an au
thorization card at the time, 
or even that he had a card with him at the time of the 

conversation.  In addition, although the three employees 

Shieldnight talked to, indicated that they were on work 
time, there is no suggestion that their work was signifi-
cantly interrupted.
14  The Board has found that simply 
informing another employee of an upcoming meeting or 
asking a brief, union-related question does not occupy 
enough time to be treated as 
a work interruption in most 
work settings.
15  Under these circumstances, Shield-
night™s conversations with Starr, Scott, and Parsons did 
not rise to the level of solicitation, and the Respondent 
unlawfully applied its no-solicitation rule to this pro-
tected conduct in giving Shieldnight a coaching. 
In sum, and contrary to our dissenting colleague, we 
find, for the reasons fully di
scussed above, that Shield-
night did not engage in solicitation, that he therefore did 
not violate the no-solicitation rule, and that his coaching 
for violating that rule was a violation of Section 8(a)(3) 
and (1). 
 11 W. W. Grainger, 
supra at 166 (emphasis added).  
12 Lamar Industrial Plastics
, 281 NLRB 511, 513 (1986). 
13 Sahara-Tahoe Corp., 
216 NLRB 1039, 1039 (1975), enfd. in rele-
vant part 533 F.2d 1125 (9th Cir. 1976). 
14 Scott indicated in her statement 
to management that she, and not 
Shieldnight, had initiated their excha
nge about the Union by asking him 
ﬁwhat™s going on,ﬂ and there is no indi
cation that she was disciplined in 
any way.  
15 Flamingo-Hilton-Laughlin, 324 NLRB 72, 110 (1997); 
Lamar In-dustrial Plastics, 
supra
 at 513; 
Greensboro News, 
272 NLRB 135, 138 
(1995), enf. denied on other grounds 843 F.2d 795 (4th Cir. 1988); 
W. 
W. Grainger, 
supra
 at 161 fn. 2, 166Œ167. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  640 3.  The judge found that th
e Respondent also violated 
Section 8(a)(1) during Shieldnight™s July 31 coaching 
session by unlawfully soliciting grievances and promis-
ing to remedy them.  The Respondent contends that the 
meeting between Shieldnight and Managers Lamont and 
Hawkins was the sort of ﬁrun of the millﬂ conversation 
that the Respondent™s management officials frequently 

have with associates under the Respondent™s open door 
policy and was not unlawful.  For the reasons set forth 
below, we reverse this 8(a)(1) finding. 
Prior to the onset of any organizational efforts by the 
Union at the Respondent™s store, the Respondent had an 
established practice of soliciting employee grievances 
under an open door policy that encourages employees to 
discuss their ideas, problems, and concerns directly with 
management.  It is well established that an employer with 
a past practice of soliciting employee grievances through 
an open door or similar-type policy may continue such a 
policy during a union™s organizational campaign.  See, 
e.g., Kingsboro Medical Group
, 270 NLRB 962, 963 
(1984).  It is also well-established that it is not the solici-
tation of grievances itself that violates the Act, but rather 
the employer™s explicit or implicit promise to remedy the 
solicited grievances that impresses upon employees the 
notion that union representation is unnecessary.  See
 Maple Grove Health Care Center, 
330 NLRB 775 
(2000); 
Uarco, Inc., 
216 NLRB 1, 2 (1974).  Thus, al-
though there was a union organizing campaign taking 
place at the Respondent™s stor
e, the Respondent was enti-
tled to utilize its established open door policy to solicit 
grievances so long as it did not expressly or implicitly 
promise to remedy these grievances. 
During the coaching meeti
ng with Lamont and Haw-
kins, Shieldnight, on his own volition, brought up several 
issues of concern regarding some of the Respondent™s 
employment policies. For the most part, Lamont and 
Hawkins simply listened to Shieldnight™s concerns and 
responded to any questions that Shieldnight asked them. 
At one point, Lamont asked Shieldnight to identify some 
of the issues he had mentioned that could be ﬁresolvedﬂ 
for him.  This remark must be
 analyzed in the context of 
the entire discussion with Shieldnight and against the 
background of the Respondent™s established open door 
policy, of which Shieldnight was well aware.  In this 
context, unlike the judge, we find that Lamont™s remark 
could not reasonably be construed as a promise to rem-
edy the issues that Shieldnight raised. 
In fact, when Shieldnight responded to Lamont by rais-
ing the matter of paid health insurance, Lamont simply 

referred Shieldnight to the process of a ﬁgrass rootsﬂ 
meeting, through which the Respondent would respond 
to Shieldnight™s concern only if it proved to be one of the 
top three issues identified 
on a companywide basis.  
When the meeting with Shieldnight ended, no further 

substantive action was promised by either Lamont or 
Hawkins.  The three men mere
ly agreed to meet again, 
but no subsequent meeting to
ok place.  Under these cir-
cumstances, we find that th
e evidence does not support 
the judge™s finding that the 
Respondent violated Section 
8(a)(1) by unlawfully soliciting grievances from Shield-
night and by promising to remedy them.  Accordingly, 
we dismiss this allegation of the complaint.
16ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge, as 
modified below, and orders that the Respondent, Wal-
Mart Stores, Inc., Tahlequah, Oklahoma, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1.  Delete paragraph 1(c) and reletter the subsequent 
paragraphs. 
2.  Substitute the following for paragraph 2(b). 
ﬁ(b) Within 14 days after service by the Region, post at 
its facility in Tahlequah, Oklahoma, copies of the at-

tached notice marked ﬁAppendi
x.ﬂ  Copies of the notice, on forms provided by the Regional Director for Region 
17, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent imme-
diately on receipt and maintain
ed for 60 consecutive days 
in conspicuous places includi
ng all places where notices 
to employees are customarily 
posted.  Reasonable steps 
shall be taken by the Respondent to ensure that notices 
are not altered, defaced, or covered by any other mate-
rial.  In the event that, durin
g the pendency of these pro-
ceedings, the Respondent has 
gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at is own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since January 29, 2001.ﬂ 
3.  Substitute the attached notice for that of the admin-
istrative law judge. 
 CHAIRMAN BATTISTA, dissenting in part. 
Contrary to the judge and my colleagues, I find that a 
T-shirt which tells readers to 
ask the wearer how they can sign a union card constitutes solicitation.  In addition, the 
employee (Shieldnight) engaged in other solicitation.  
Accordingly, the Respondent lawfully disciplined Shield-
                                                          
 16 In light of our finding that the 
Respondent did not violate the Act 
by unlawfully soliciting grievances 
from Shieldnight, we find it unnec-
essary to pass on the Respondent™s alternative argument that any im-
proper solicitation of grievances on its part was, at most, a 
de minimis violation of the Act. 
 WAL-MART STORES 641night for violating the Respondent™s no-solicitation pol-
icy. The relevant facts are brief.  On January 29,
1 off-duty 
employee Shieldnight wore a T-shirt in the Wal-Mart 
store in Tahlequah, Oklahoma that read ﬁUnion Team-
stersﬂ on the front and ﬁSign a card . . . Ask me howﬂ on 
the back.  On the night he wo
re the shirt to the store, 
Shieldnight engaged an on-duty employee in a discus-
sion.  When that employee was told by management to 
get back to work, Shieldnight asked the employee about 
an item for sale.  The purpose of the inquiry was to con-
tinue the discussion.  Respondent™s managers forced 
Shieldnight to leave the Respondent™s property. 
Two nights later, Shieldnight spoke to three employees 
while he was on duty, asking 
each of them to attend un-

ion meetings, and asked one of them to sign a union card.   
As a result of wearing th
e T-shirt and soliciting em-
ployees while Shieldnight was on duty (as well as those 

he solicited), the Respondent gave Shieldnight a coach-
ing, i.e., a form of discipline. 
In sum, in the instant cas
e, employee Shieldnight en-
gaged in three acts of solicitation.  He wore a T-shirt 

asking employees to sign a union card; he orally asked an 
employee to sign a card; and he asked employees to at-
tend a union meeting.  These solicitations occurred on 
working time.  The solicitor was therefore lawfully dis-
ciplined. My colleagues say that the acts were not ﬁsolicita-
tions.ﬂ  I disagree. 
The term ﬁsolicitationﬂ means the act of asking some-
one to do something.  In the context of a union organiza-
tional campaign, it often means asking an employee to 
sign a tendered card.  However, neither the cases nor 
common sense suggest that the term ﬁsolicitationﬂ is con-
fined to this act.
2The fact that a solicitation does not prompt a ﬁphysical 
responseﬂ does not mean that 
there is no solicitation.  For 
example, an employee who asks another to sign a union 

card at some future time is nonetheless engaged in solici-
tation.  For the same reason, the absence of a tendered 
card at the time of solicitation does not mean that there is 
no solicitation.  Phrased differently, a solicitation is a 
solicitation even if the requested action will not occur 
immediately.3                                                          
                                                           
1 All dates refer to 2001, unless otherwise noted.   
2 More specifically, 
W. W. Grainger, 
229 NLRB 161 (1977), which 
is cited by my colleagues, does not 
hold that the term is so confined. 
3 By contrast, mere speaking in favor of the union, or telling em-
ployees about a union meeting does not
 seek an action and therefore 
may not be solicitation.  Hortatory words (i.e., words which strongly 
urge) may or may not be solicitations
, depending on whether they urge 
an action to be taken.  
Based on the above, Shieldnight was soliciting on 
working time and could lawfully be disciplined therefor.
4 APPENDIX 
 NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities 
 WE WILL NOT deny our employees access to our fa-
cility in order to discourage union activities by our em-

ployees. 
WE WILL NOT issue disciplinary ﬁcoachingﬂ warn-
ings to our employees because 
they join or assist United 
Food and Commercial Workers Local Union 1000, or 
any other labor organization.  
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful ﬁcoachingﬂ given to Brian Shieldnight, and 
WE WILL, within 3 days th
ereafter, notify him in writ-
ing that this has been done and that the coaching will not 
be used against him in any way. 
WAL-MART STORES, INC. 
 Stan Williams, Esq., 
for the General Counsel.
 Thomas D. Robertson, Esq., for the Respondent.
 James L. Hicks Jr., Esq., 
for the Union.  4 I agree that the admonition to Shieldnight was overly broad, in that 
the Respondent told him that he had to leave the Respondent™s prop-
erty.  Under Board law, not here challenged, off-duty employees can 
engage in Sec. 7 activity on the exterior of an employer™s property.  
See 
Tri-County Medical Center, 
222 NLRB 1089 (1976).  In addition, 
without necessarily agreeing w
ith all of the elements of 
Passavant 
Memorial Area Hospital, 
237 NLRB 138 (1978), I find that the Re-
spondent failed to cure this violation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  642 BENCH DECISION STATEMENT OF THE CASE 
WILLIAM N. CATES, Administrative Law Judge.  This is 
an interfering with employee rights and wrongful ﬁcoachingﬂ 
case.  At the close of a 2-day 
trial in Tahlequah, Oklahoma, on 
August 3, 2001, and after heari
ng oral argument by Govern-
ment, Union, and company counsel, I issued a bench decision 
pursuant to Section 102.35(a)(10) of the National Labor Rela-
tions Board™s (the Board) Rules and Regulations setting forth 
findings of fact and conclusions of law.  This certification of 

that Bench Decision, along with
 the Order which appears be-low, triggers the time period for filing an appeal (exceptions) to 

the Board. 
For the reasons (including credibility determinations) stated 
by me on the record at the close of the trial, I found Wal-Mart 
Stores, Inc. (the Company) viol
ated Section 8(a)(1) of the Na-
tional Labor Relations Act (the Ac
t) when on or about February 
2, 2001, it, acting through its supervisors and agents, denied 
employees™ access to its facility, thereby discouraging union 
activities by its employees; and solicited employee complaints 
and grievances and promised to remedy such complaints and 
grievances if the employees refrained from supporting the 
United Food & Commercial Workers Local Union 1000 (the 
Union).  I also concluded the Company violated Section 8(a)(1) 
and (3) of the Act when it issued a disciplinary ﬁcoachingﬂ to 
its employee Brian Shieldnight on
 February 2, 2001, because he 
joined and assisted the Union. I concluded the Company failed 
to demonstrate it would have di
sciplined Shieldnight in the 
absence of his protected conduct. 
Wright Line,
 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transporta-
tion Management Corp., 462 U.S. 393 (1983), as clarified by 
Office of Workers™ Compensation Programs v. Greenwich Col-
lieries, 512 U.S. 267, 267Œ268 (1994). I dismissed all other 
allegations in the complaint for lack of credible evidence in 
support thereof.  
I certify the accuracy of the portion of the transcript, as cor-
rected,
1 pages 396 to 421, containing my bench decision, and I 
attach a copy of that portion of the transcript, as corrected, as 
ﬁAppendix A.ﬂ CONCLUSION OF LAW 
The Company is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act; that it vio-
lated the Act in the particulars and for the reasons stated at trial 
and summarized above and that its 
violations have affected and, 
unless permanently enjoined, will continue to affect commerce 
within the meaning of Section 2(6) and (7) of the Act.   
REMEDY Having found that the Company has engaged in certain un-
fair labor practices, I find it must be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act. 
                                                          
                                                           
1 I have corrected the transcript 
pages containing my bench decision 
and the corrections are as reflected in attached appendix C [omitted 
from publication]. 
The Company having issued a disciplinary ﬁcoachingﬂ to its 
employee Brian Shieldnight, I recommend the Company be 
ordered to removed from its files any reference to the unlawful 
ﬁcoaching,ﬂ and thereafter notify him in writing this has been 
done and that the unlawful ﬁcoachi
ngﬂ will not be used against 
him in any way.  I also recommend the Company be ordered, 

within 14 days after service by the Region, to post an appropri-
ate ﬁNotice to Employees,ﬂ copies of which are attached as 
ﬁAppendix Bﬂ for a period of 60 consecutive days in order that 
employees may be apprised of their rights under the Act and the 
Company™s obligation to remedy its unfair labor practices. 
On these conclusions of law, and on the entire record, I issue 
the following recommended
2ORDER The Company, Wal-Mart Stores, Inc., Tahlequah, Oklahoma, 
its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Issuing disciplinary ﬁcoach
ingﬂ warnings to employees 
because the employees join or support the Union, and to dis-
courage employees from engaging in these activities. 
(b) Denying employees access to its facility thereby discour-
aging union activities by its employees. 
(c) Soliciting employee complaints and grievances and 
promising increased benefits and improved terms and condi-tions of employment if the em
ployees refrain from supporting 
the Union. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of their rights guaranteed 

them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful ﬁcoachingﬂ issued Brian 
Shieldnight, and within 3 days thereafter notify him in writing 
that this has been done and that the ﬁcoachingﬂ will not be used 
against him in any way. 
(b) Within 14 days after service by the Regional Director of 
Region 17 of the National Labor Relations Board, post at its 
Tahlequah, Oklahoma facility, c
opies of the attached notice 
marked ﬁAppendix B.ﬂ3  Copies of the notice, on forms pro-
vided by the Regional Director for Region 17 after being signed 
by the Respondent™s authorized representative shall be posted 
by the Respondent and maintained for 60 consecutive days in 
conspicuous places, including all places where notices to em-ployees are customarily posted.  Reasonable steps shall be 

taken to ensure that the notices are not altered, defaced, or cov-
ered by any other material. In the event that during the pend-
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 WAL-MART STORES 643ency of these proceedings the Respondent has gone out of busi-
ness or closed the facility involved in these proceedings, the 
Respondent shall duplicate and mail,
 at its own expense, a copy 
of the notice to employees, to all employees employed by the 
Respondent on or at any time since February 2, 2001. 
(c) Within 21 days after service by the Region, file with the 
Regional Director for Region 17 of the Board sworn certifica-
tion of a responsible official on a form provided by the Region 
attesting to the steps that the Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint be, and is, 
dismissed insofar as it alleges vi
olations of the Act not specifi-cally found. 
 BENCH DECISION 396 JUDGE CATES:  This is my decision in the matter of Wal-
Mart Stores, Inc., hereinafter Company, Case 17ŒCAŒ21045Œ

1[.]  
First, I wish to thank the parties for the presentation of the 
evidence.  If you will reflect back over the trial, I asked no 
questions during this proceeding 
and that reflects highly on the 
high level of competency of the counsel trying the case. Each 
of you are a credit to the party you represent and I thank you 
for the presentation of the evidence.  It makes my job easier.
 Let me also state that it has been a pleasure to be in Tahle-
quah, Oklahoma. This is an unfair labor practice case prosecuted by the Na-
tional Labor Relations Board™s,
 hereinafter Board, General 
Counsel, hereinafter, Government Counsel, acting through the 
Regional Director for Region 17 of the Board following an 
investigation by Region 17™s staff. 
The Regional Director for Region 17 of the Board issued a 
Complaint and Notice of Hearing, hereinafter Complaint, on 
May 18th, 2001, based upon an unfair labor practice charge 
filed by United Food & Commercial Workers, Local Union 
1000, hereinafter Union on February 2, 2001.  The charge was 
amended on April 27, 2001. 
Certain facts herein are adm
itted, stipulated, and/or undis-
puted. 397 It is essential that I set forth certain of those facts at this 
point, which I shall now do. 
It is admitted the Company is a corporation operating retail 
stores located throughout the Unite
d States, includ
ing a facility 
in Tahlequah, Oklahoma, the only store involved in these pro-
ceedings. 
During the 12 month period ending March 31, 2001, a repre-
sentative period, the Company purchased and received at its 
above-referenced location goods a
nd materials valued in excess 
of $50,000.00 directly from suppliers located outside the State 
of Oklahoma and during the same
 period derived gross reve-
nues in excess of $500,000.00. 
The parties admit the evidences establishes and I find the 
Company has been at all times material herein and continues to 
be an employer engaged in commerce within the meaning of 
Section 2(2), (6) and (7) of the 
National Labor Relations Act, as 
amended, hereinafter Act. 
The parties admit and I so find the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
The parties admit that Regional Vice President Joe Mains, 
Assistant Store Manager, John Lamont, Co-Manager Rick 
Hawkins, Labor Relations Mana
ger Jim Johnson, and Regional 
Personnel Manager Sylvester J
ohnson are supervisors within the meaning of Section 2(11) and agents of the Company 
within the meaning of Section 2(13) of the Act. 
398 The specific contested Complaint allegations are that on 
January 1, 2001, the Company, by Vice President Mains, prom-
ised employees benefits, thereb
y discouraging union activities 
among its employees. 
It is also alleged that the 
Company on or about January 27, 
2001, by Assistant Store Manage
r Lamont, threatened employ-
ees with loss of benefits, with pl
ant closure, with pay cuts, loss 
of promotional opportunities, a
nd created the impression of 
surveillance of employees™ protected, concerted,
 and union 
activities in order to dissuade
 employees from supporting the 
Union. It is alleged that on or about January 27, 2001, the Company, 
by Co-Manager Hawkins, threatened employees with layoffs, 
discharge, loss of benefits, and 
with unspecified reprisals in 
order to dissuade the employees from supporting the Union. 
It is also alleged that on or about January 29, 2001, the 
Company, by Assistant Store 
Manager Lamont, interrogated 
employees concerning their union activities and denied em-
ployees access to the Company™s facility, thereby discouraging 
union activities by its employees. 
It is further alleged that Assi
stant Store Manager Lamont, on 
or about February 2, 2001, inte
rrogated employees concerning 
their union activities and solicited employee complaints, prom-
ised its employees increased be
nefits and improved terms and 
399 conditions of employment if they refrained from supporting the 
Union. It is also alleged that the Company, by Co-Manager Haw-
kins, on or about February 2, 2001, solicited employee com-
plaints and grievances, promised
 employees increased benefits 
and improved terms and conditions of employment if they re-
frained from supporting the Union and threatened employees 
with unspecified reprisals if they supported the Union. 
It is alleged that the Compan
y, b[y] Labor Relations Man-
ager Johnson, on or about February 2, 2001, threatened em-
ployees with unspecified reprisals if they supported the Union. 
It is alleged the Company™s actions, as I have just outlined, 
violated Sections 8(a)(1) of the Act. 
It is alleged the Company issued a coaching to its employee 
Brian Shieldnight on February 2, 2001 because he joined and 

assisted the Union and engaged 
in concerted activities and to 
discourage employees from engaging in these activities. 
It is alleged the Company™s acti
ons regarding the issuance of 
the coaching violated Section 8(a)(3) of the Act. 
The Company denies having violated the Act in any manner 
alleged in the Complaint. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  644 This case, as in most cases, requires that I make credibility 
determinations.  Stated differently, there are conflicts in the 
testimony; some minor, while others are more substantial. 
400 I™m not unmindful that, when witnesses are recalling the 
same events, they will recall them in a slightly different man-
ner, with each believing, and, perhaps, rightly so, that they are 
truthfully recalling what occurred. 
In arriving at my credibility
 determinations, I carefully ob-
served the witnesses as they testified and have utilized such in 
arriving at the facts herein. 
I have also considered each witness' testimony in relation to 
other witness™ testimony and in
 light of the exhibit herein. 
If there is any evidence that might seem to contradict the 
credited facts or the facts that I rely on, I have not ignored such 
evidence; but, rather, have discre
dited or rejected it as not being 
reliable or trustworthy. 
I have considered the entire record in arriving at the facts 
herein. 
As I will more fully explain hereinafter, I find and will find 
that the Company on January 29 denied an employee access to 

the Company™s facility, thereby discouraging Union activities 
by its employees.   
I will also find that the Compan
y, through its representative, 
unlawfully solicited employee 
complaints and grievances on 
February 2, 2001. 
I will also find that the Comp
any unlawfully issued a coach-
ing to employee Shieldnight on February 2, 2001. 
I will dismiss all other Compliant allegations primarily  
401 based on credibility considerations. 
The time frame for the releant facts in this case centers 
around late December, 2000 until early February, 2001.   
The evidence indicates here was concern among both man-
agement and the employees, referred to in this proceeding as 
associates, concerning the very t
op level of management at the 
Tahlequah, Oklahoma Super Center
 Store, referred to herein 
sometimes as Store #10. According to the testimony of Company Regional Manager 
Joe Mains, Store #10™s manager, Mike Todd, was for personal 
reasons unable to devote the time
 to the management of the 
store that was necessary to opera
te a successful Super Store. Regional Manager Mains testified Store #10 Co-Manager 
Brian Dodd attempted to carry as much of the store manager 

duties as possible, but could not cover them all and still per-
form his regularly assigned duties. 
According to Regional Manager 
Mains, certain employees or 
associates were loyal to Co-M
anager Dodd, while other em-
ployees were loyal to Store Manager Todd. 
Regional Manager Mains, aware of the situation, determined 
to take the necessary correctiv
e action to place Super Store #10 
on the proper management course
.  Mains determined it was 
necessary to move both Store Manager Todd and Co-Manager 
Dodd to other locations within 
the Company, which he did. 
Regional Manager Mains credib
ly testified he had no  
402 knowledge of any union action at Super Store #10 at the time 
he decided to transfer the manager and co-manager out. 
Former employee Brian Shieldnight testified that, when Co-
Manager Dodd was transferred out
 of Store #10 around the first 
of January, 2001, it upset a lot of
 associates, including himself. 
It is undisputed that Regiona
l Manager Mains came to the 
Tahlequah store and announced the ch
anges; that is, the transfer 
out of Store Manager Todd and Co-Manager Dodd.  The an-
nouncement was made to the employees or associates in the 
back of the store where meetings of this sort are normally held. 
It is undisputed that, following the January 1, 2001 an-
nouncement by Regional Manager 
Mains, he and employee 
Shieldnight spoke about the transfers.  There is, however, con-

flict regarding what the two said in their conversation on that 
occasion. 
According to Shieldnight, he
 told Regional Manager Mains 
that Co-Manager Dodd took care 
of the employee/associates™ 
problems, whereas Manager Todd 
did not because he was never 
at the store.  Shieldnight said
 he told Regional Manager Mains 
that the open door policy was not working with Todd and, if 
something wasn™t done, he wasn™t scared to sign a union card.  
According to Shieldnight, Main
s said he, Shieldnight, didn™t 
need to do that.  According to
 Shieldnight, Regional Manager 
Mains explained that he would 
hand pick a store manager and 
the open  
403 door policy would work again, that nobody wants a union at the 
store. Regional Manager Mains tes
tified employee/associate 
Shieldnight approached him after the announcement of the 
transfer of the store manager and was very upset.  Mains testi-
fied that Shieldnight asked him are you some kind of nut, do 
you want a union in here.  Shieldnight told Mains, according to 
Mains, you have taken out the be
st member of management you 
have, do you want to take care of things.  
According to Mains, no mention was made of signing of un-
ion cards and he did not make any kind of promise, express, or 
implied, to Shieldnight.  Mains specifically denied asking 
Shieldnight to put this matter 
on hold of manager change and 
that the open door policy would be taken care of.   
Mains testified he made the management changes in the top 
level of management at Store #1
0 for the benefit of the associ-
ates and to start clean with ne
w management that all of the 
associates would feel comfortabl
e in giving their loyalty to. 
It is alleged in Paragraph 5A of the Complaint that the Re-
spondent, through Mains, promised
 employees benefits, thereby 
discouraging union activities by its employees.  The govern-
ment contends that the violation is that Mains promised that, if 
they would hold onto the situati
on for a little while and give 
him a chance to get his new manager in, that the open door 

policy  
404 would work again.  The Company contends no such comments 

were made or took place. 
 WAL-MART STORES 645Regional Manager Mains™ version of the events I find to be 
more accurate.  Regional Manager Mains' impressed me as a 
completely honest witness.   
Shieldnight, on the other hand, did not.  He was given to ex-
aggerations.  For example, in testifying about the number of 
managers that showed up in January at the store, he first re-
ferred to I think it was some 18 
and could only name two.  He 
spoke in terms of billions of people showing up.  I found that 
he also rambled on beyond what
 was asked when responding to 
questions. It appeared to me he was, at the cost of trying to explain 
away or justify his position, he would mold or shape facts fa-
vorable to himself. 
In crediting Mains™ testimony, I find he made no comments 
or promises to Shieldnight or any other employee that would 
violate the Act as alleged in Pa
ragraph 5A of the Complaint. 
Accordingly, I shall dismiss Pa
ragraph 5A of the Complaint. 
Employee Shieldnight testified 
that he contacted the Team-
ster Union around January the 23rd of 2001 and met in Musko-

gee, Oklahoma with one of the Teamster representatives, an 
individual named Van Allen.  He explained to Van Allen his 
situations at the store, and Va
n Allen told him he would look  
405 into it and see whether he could handle it or not, that the Team-
sters Union mostly involved tr
uck drivers and employees of 
that nature. 
Thereafter, employee Shieldnight testified he was notified 
that the Teamsters Union could 
not handle or would not handle the situation and the employees of the store.  However, the 
United Food & Commercial Workers Union would and that an 
individual named Joe Pr
ice would help them. 
On or about January 25th, 2001, Price, of the Union herein, 
and Van Allen, of the Teamster
s, met with Shieldnight and 
approximately six other employee
s at a local fast food restau-
rant, initially, in Tahlequah, Oklahoma. Thereafter, the meeting 
moved, perhaps, to another restaurant. 
At the meeting, Shieldnight tes
tified that he and the six oth-
ers signed union cards for the 
Union and became what he de-
scribed as the organizing committee for the employees at the 

Store #10 in Tahlequah, Oklahoma.   
Shieldnight testified that Un
ion Business Agent Price gave 
him instructions that he was not to attempt to get cards signed 
on Company time.   
Shieldnight testified that on January the 27th, 2001, he, 
along with the help of a fellow 
employee, Nick Larmon, were 
in the store on the first aisle near the pet section taping up some 
containers of bird seed, talking about the Union.   
Shieldnight was not certain if Assistant Store Manager  
406 Lamont overheard what they were 
talking about or not.  Shield-
night testified he attempted to 
mislead Assistant Store Manager 
Lamont by asking him to settle a discussion between he and 

employee Larmon. 
Shieldnight testified he told 
Assistant Store Manager Lamont that employee Larmon was for the Union and asked what 
would happen if they signed a Union card.  According to 
Shieldnight, Assistant Store Mana
ger Lamont stated they would 
lose their bonuses, their discount
 cards, pay raises, the store 
would close down, and, if they signed a Union card, they would 
be signing their lives away. 
According to Shieldnight, A
ssistant Store Manager Lamont told them to look at what happened to the meat department 
employees in Texas, that, after an episode of the union there, 
that the Company went to pre-wrapped meat.  According to 
Shieldnight, there was a discussion of a 25 cent per hour raise 
and the dues that would be paid to the union and whether the 
employees would co
me out ahead. 
Shieldnight testified that A
ssistant Store Ma
nager Lamont talked about certain items that they needed to look into and 
that, as a result, the three of them went to the back of the store 
to get on the Company's pipeline or their Internet services so 
that they could have the questions that Lamont did not have the 
answers to responded to.
 Employee Nick Larmon testifie
d regarding the January 27  
407 meeting on the pet store aisle where he said he and Shieldnight 
were packaging bird seed and 
discussing what would happen if 
the Union came in.  According to Larmon, Assistant Store 
Manager Lamont, said they would lose their bonus checks, they 

would take a pay cut, like the 
employees had at Homeland, a 
food store where Assistant Store Manager Lamont had previ-

ously worked. 
Larmon added that Assistant 
Store Manager Lamont said 
they would lose their benefits and, if they ever went to an elec-
tion, the store would close.   
Larmon said they asked what 
their rights were and it was 
then that they went to [t]he back of the store to get on the pipe-
line or the Company™s Internet system to see what their rights 
were. 
Larmon testified nothing was said about 25 cent an hour 
raise, union dues, or related matters. 
Shieldnight testified that, after they got to the area where the 
computer was to get on the Company™s pipeline or Internet 
services, that Nick Larmon left the area and another employee 
came into the area. Perhaps, Jay Griffith. 
Shieldnight testified that Co-Manager Rick Hawkins came 
into the room and they talked about the Union.  According to 
Shieldnight, Co-Manager Hawkins told him you don™t want a 
union and added that, if you signed a union card, you were 
signing you life away.  Shieldnight testified Co-Manager Haw-
kins said they would lose their 
discounts, their bonuses, and, if 
they got a  
408 raise, other employees would be
 laid off and the place would 
close down.  According to Shieldnight, Co-Manager Hawkins 
said that, just because he, Shieldnight, signed a union card did 
not mean he was protected. 
Shieldnight testified Hawkins told him to look long-term with the Company and added that, if one signed a union card 
and got fired, it would follow 
the employee to other jobs. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  646 Shieldnight testified Hawkins told him you can go far with 
Wal-Mart and added don™t sign a union card if you want to 
make big money. 
Co-Manager Hawkins testified he was specifically trained in 
how to handle situations involvi
ng unions and Hawkins denied 
at any time making any of the comments attributed to him by 
Shieldnight. Assistant Store Manager Lamont
 testified he was walking 
the store floors, as was his practice, on January the 27th and 
Shieldnight said to employee La
rmon let™s ask John about their 
conversation.  According to Assistant Store Manager Lamont, Shieldnight said Larmon is interested in joining the union and 
added, if someone offers 25 cents per hour and loses their bo-
nus, it looks like a pretty good trade-off to me, or that it 

sounded pretty good to him.   
Assistant Store Manager Lamont 
testified he explained that, 
if the bonus came to $600.00Šaccording to Lamont, it actually came to six hundred plus dollarsŠand the 25 cent per  
409 hour came to $520.00 for the year, 
that according to their, the 
two employees™ scenario, it w
ould not be that good.   
Assistant Store Manager Lamont specifically denied making 
any comments about them losing 
their bonus or discounts.  As to looking up the answers on the Company™s pipeline or Inter-

net system[,] in the back room they had small talk in which he, 
Lamont, told Shieldnight about hi
s experiences in working at a 
unionized store in Muskogee, Oklahoma, Homeland Foods.  
Lamont spoke about his taking pay cuts at that store and the 
store closing anyway.   
Lamont said he told Shieldnight the result of the shutdown of 
the store had nothing to do with the union, that no matter what 
a union said, it was ultimately up to the financial status of the 
company whether the employees kept their jobs or not. 
Hawkins specifically denied sayi
ng that careers would be ru-
ined if they signed union cards.  Hawkins also specifically de-
nied saying that, if one signed a union card, they would be sign-
ing their life away. 
It is alleged in Paragraph 5B and C of the Complaint that on 
or about January 27, which would correspond with this 
conversation, that Assistant St
ore Manager Lamont threatened 
employees with loss of benefits, threatened employees with 
plant closure, threatened employees with layoff, created the 
impression of surveillance of employees™ protected, concerted, 
and union activities, threaten
ed employees with loss of  
410 promotional opportunities and threatened to cut employees™ 
pay. 
In Paragraph 5C it is alleged that in the second part of this 
conversation, the part taking place 
in the back of the store, that 
Hawkins threatened employees with layoffs, threatened 
employees with discharge, threatened employees with 
unspecified reprisals, and threatened employees with loss of 
benefits. Co-Manager Hawkins in his overall testimony impressed me 
as a careful, albeit somewhat shy or reserved witness, who was
 attempting to testify truthfully to the best of his recollection. I 
credit his testimony. 
After carefully observing Assi
stant Store Manager Lamont testify, I credit his testimony and, in doing so, I™m not 
unmindful that he had an opportunity to hear all of the 
testimony in the proceeding.  For that matter, Shieldnight also 
had the opportunity to hear all of the testimony herein.   And 
I™m not unmindful that Assistan
t Store Manager Lamont has a 
career and a pecuniary interest in the outcome of this 
proceeding. 
However, I™m persuaded that
 he and Hawkins testified 
truthfully with respect to what took place on January 27 and I 
find nothing either Co-Manager Hawkins or Assistant Store 
Manager Lamont said, as I™ve outliend above, to either 
Shieldnight or Larmon that viol
ated the Act in any manner 
alleged in Paragraphs 5B and C of the Complaint. 
Accordingly[,] I shall dismiss Paragraph 5B and Paragraph 
5C  411 in their entirety. 
It is undisputed that on January the 29th, 2001, Shieldnight 
went to the store at approxima
tely somewhere between 9:30 
and 10:30 P. M. wearing a self-designed T-shirt that read on the 
front ﬁUnion Teamstersﬂ and, on
 the back, ﬁsign a cardﬂ, ﬁask 
me how.ﬂ Shieldnight testified that he was accompanied by his, at that 
time, fiancee, Jennifer Pry, that they visited the store and were 
accompanied by another couple and that he also spoke to an 
individual at the store about, perhaps, purchasing a dog from 
the individual.   
He testified that, while he was in the store with the T-shirt 
on, that Assistant Store Manager Lamont came up to him and 
said what™s up with that, looking at the T-shirt.  He testified 
that he believed he was followed around the store by Assistant 
Store Manager Lamont, as well
 as another manager, Tammy 
Flute. Shieldnight testified that, as he was talking in the store with 
both customers, other customers, and employees or associates, 
that he was told by Assistant Store Manager Lamont
 that he could not remain in the store, 
that he was asked to leave the store and was told, in leaving the store, that he would need to 
remove himself from the property of Wal-Mart out to the point 
where a traffic light was located at the entrance to the public 
street. 
Night Assistant Manager Flute te
stified that she was in the  
412 store on the night of January the 29th and observed Shieldnight 

with a T-shirt on that I have earlier described and that she had 
noticed him speaking to one of the associates and she told the 
associate, ﬁZach, you need to get back to workﬂ, and that she 
then asked Assistant Store Ma
nager Lamont, who happened to 
be in the store that particular evening, what should be done 

about the T-shirt and about Shieldnight. 
She testified that a phone call was made to the store hot line 
and it was determined that Shie
ldnight should be removed from the store.  She testified that 
Assistant Store Manager Lamont  WAL-MART STORES 647followed Shieldnight to the door and that he walked out at that 
point. Assistant Store Manager Lamont 
testified that he and Assis-
tant Store Manager Flute saw Shieldnight wearing the T-shirt 
with the comments indicated and that he approached Shield-
night and told him that he would have to leave the associates 
alone and at that point he said that Shieldnight asked one of the 
associates to talk to him or tell him about the treadmill, a piece 
of sporting equipment that was there, so that they could con-
tinue talking. 
Assistant Store Manager Lamont testified that he ascertained 
what should be done and was told that the individual should be 
removed from the store and that 
he removed him from the store 
and ordered him to leave the property.  He testified that the next 
day or the following day he informed Shieldnight  
413 that he had exceeded his authority, 
that it wasn™t right what he 
had done, and he didn™t really 
have to leave the property. 
Assistant Store Manager Lamont
 denied asking Shieldnight 
what the shirt was.  He said he was able to see the shirt, both 
front and back. 
It is alleged in Paragraph 5D of the Complaint that the action 
by Assistant Store Manager Lamont constituted interrogation 
and denying the employee access 
to the Respondent™s facility, 
thereby discouraging union ac
tivities by its employees. 
Based on a credibility determination, I conclude that Assis-
tant Store Manager Lamont did not
 ask what about the T-shirt, 
and, as such, I shall dismiss Para
graph 5B(i) that he engaged in 
any interrogation. 
I find that the Company did violate the Act when it denied 
Shieldnight access to its store while wearing the T-shirt in 
question.  The T-shirt in question, in my opinion, does not con-
stitute a solicitation in such a manner that the shirt could not 
legitimately be worn in the store.  I find that the removal of the 
employee from the store, as well as from the property, violated 
the Act. 
I find that the Company must be ordered to correct that 
wrong in the form of a posted notice because I am fully per-
suaded that, although Assistant Store Manager Lamont at-tempted to correct the problem th
e next day, as he perceived  
414 it, that the retraction or admission was insufficient to cure the 
violation. I™m fully convinced that others in the store saw what took 
place and I™m fully persuaded th
at others inquired about what 
had happened.  Even among othe
rs, Assistant Store Manager 
Lamont said that he was asked about what transpired. 
So, with that, I find that the Company has violated the Act, 
as alleged, and that it must post a notice to rectify the actions it 
took with respect to the denial of Shieldnight to the store, as 
well as outside the store. And, as
 to outside the store, I think 
it™s very clear because the evidence indicates that the store 
allowed Santa Claus to be outside the store, they allowed Girl 
Scouts to sell cookies outside the store, they allowed fraterni-
ties and sororities, perhaps.  So they can™t disparately pick out 

the union solicitation and say we™re going to  preclude it while 
at the same time they are allowing these other activities to take 

place. It is undisputed that on
 February 2, 2001, employee 
Shieldnight was given a coaching. 
Perhaps, I should explain briefl
y what a coaching constitutes 
in this case.  The company has a disciplinary procedure that it 
calls coaching for improvement and coachings are, as the par-
ties agreed at the beginning of the trial, a form of discipline.  
They move through oral coachings to written coaching to 
coaching for improvement and, 
perhaps, at some point  415 you reach decision day and whethe
r you want to be with this 
Company or whether this Company wants you with them. 
Employee Shieldnight testified th
at he had been solicited to 
come to the back of the store to the offices on February the 2nd, 
but, apparently, he failed to 
overhear the announcement that he 
come back, so some fellow employee informed him that he 
needed to go see management in the back of the store. 
So he proceeded to do just that and, when he got there, he 
saw Assistant Store Manager Lamont and Co-Manager 
Hawkins and he asked them what
™s this about, am I getting 
fired, and they invited him in and 
he said he wanted to have his 
Weingarten rights enforced, that he wanted someone to be pre-
sent with him, and he said that they told him to come on in, that 

they were not going to give him his 
Weingarten rights, and that 
they gave him a written coaching for improvement form.   
He testified that the writing on it, other than what he wrote 
himself, he believed was filled out, perhaps, except for he 
thought maybe he was asked for hi
s social security number or 
some related information. 
He had an opportunity to read the coaching for improvement 
and said that he wasn™t going to sign it, that he did not agree 

with it, that he had never soli
cited any employees on the clock 
and that he simply did not agree with it and the two managers 
informed him that he could put do
wn on the form itself that he  
416 did not agree with it and state his position and Shieldnight testi-
fied that he did just that and that he wrote on it, that is the 
coaching improvement form:  I do not agree!  I have never 
solicited anybody on the clock.  
I did not agree with leaving the 
premises, but I did not
 argue.  And then 
he put his initials. 
The Company, through Assistant Store Manager Lamont, 
testified that Shieldnight was not entitled to any witness within 
the meaning of 
Weingarten because they were not attempting to 
investigate the situation involving Mr. Shieldnight, but was 
merely there to give Mr. Shield
night the discipline outlined on 
the coaching for improvement form. 
The reason stated on the form for the giving of the coaching 
to Shieldnight was that on Janua
ry the 29th Shieldnight was in 
the Tahlequah store and he was observed soliciting inside the 

store and was asked to leave and then, further, it says that on 
January the 30th, 2001, Shieldnight was observed soliciting 
while on working time and that it was clearly against Company 
policy and that they would not to
lerate it and he was disciplined 
accordingly. 
The Company presented three witnesses who testified that 
they were solicited while on the clock by Shieldnight on Janu-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  648 ary the 30th.  Those three witnesses were Patricia Scott, James 
Parsons, and Debra Starr. 
Starr indicated, for example, 
that Shieldnight asked her  
417 to come to a meeting later that night at his home so the Union 
representatives could talk with 
her and that he would like for 
her to sign a card.  She testified that they were on the clock at 

the time. 
Parsons testified that he, li
kewise, was on the clock when 
Shieldnight told him there was a meeting that night at the Holi-
day Inn and that he should be there and you can hear the other 
side of the story.  
Scott testified that she asked him about what was going on 
because a number of the store managers had been at the Holi-
day Inn for a meeting that day, and that he told her it was all 
about the Union and that he was the one that had called the 
Union, and, if she wanted to go to a meeting that evening, she 
could do so and hear the other side of the story. 
It is on the basis of those three employees™ statements to the 
Company, as testified to in this proceeding, that caused the 
Company to issue the coaching that it did. 
I™m persuaded fully that the three employees were ap-
proached by Shieldnight, as they testified, and that was one of 
the most troubling aspects of the credibility resolutions in this 
case because Shieldnight specifically denied speaking to any 
one of those three and, to cred
it Shieldnight on that, I would 
have to discredit these other thre
e witnesses, who, at least, two 
of them appeared to have no outside motive or ax to grind in 
any manner for saying that this took place. 
418 So I find that Shieldnight did, in fact, solicit these three em-
ployees and that he did so on Company time and that they were 
not of such a minimal contact that they should not be looked at. 
But the Company not only based its discipline on those three 
comments, but inextricably intert
wined with the discipline is 
the removal of Shieldnight from the store on January the 29th 
and removing him from the prope
rty also on that same occa-
sion. I cannot divide the coaching and find that part of it was valid 
and part of it was invalid, because the Company didn™t do that.  
They put it on both accounts. 
So I am persuaded that the 
Company unlawfully disciplined 
Shieldnight as alleged in Paragraph 6 of the Complaint when it 
issued the coaching that it did to him on February the 2nd and I 
shall order that they remove the coaching from his file, notify 
him in writing that this has been done and that it will not be 
used against him in any future references or any attempts at 
reemployment with the Wal-Mart Stores, Inc.  
Now, having found that, I need to go further into the 
conversation that took place after the coaching was issued. 
The three gentlemen spoke for approximately an hour after 
the discipline was issued and th
ey covered a large variety of 
matters that you might expect the 
three parties to discuss.  They 
talked about working conditions.  They talked about what  
419 had taken place in the store.  
And I find that Assistant Store 
Manager Lamont, after listening for a long period of time as to 
what had transpired at the store and what was happening, that 
he asked Shieldnight, along with 
Co-Manager Hawkins, what it 
was he wanted, what it would take
 to satisfy him, what were his 
complaints so they could address them and, in the context of 
this case and in the context of administering an unlawfully 
motivated disciplinary warning, I find that they cannot do that 
lawfully. 
When they were soliciting what his complaints were, implied 
therewith, if not expressly stated, was that the grievances and 

complaints would be taken care of and, as such, it would tend 
to coerce and intimidate the employee into moving away from 

union activities, and, as such, violates the Act and I so find and 
I shall order that the Company post a notice correcting that. 
I am not persuaded based on credibility resolutions, how-
ever, that there was any interrogation in the hour long meeting, 
which I shall not set forth in detail. 
Now, looking at all of that, including the comments that took 
place after the discipline was issued, would the Company have 
issued the discipline in the absence of any union or protected 
activity on the part of Shieldnight? 
I™m fully persuaded that the evidence clearly establishes that 
the Company failed to demonstrate such.  That is, they  
420 disciplined Shieldnight, in part, for his activity on January the 

29th and the activity on January 
the 29th, clearly, was unlawful 
under the Act.  Therefore, the Co
mpany has failed to meet any 
defense that it was required to meet in order to prevail in this 
proceeding. 
I shall dismiss those portions of Paragraphs 5E and L of the 
Complaint that refer to interrogating employees or threatening 
employees with unspecified reprisals. 
As I indicated, I will find that the Company solicited em-
ployee complaints and grievances
 and impliedly promised to 
correct them. 
I shall dismiss Paragraph 5G of the Complaint because I 
have already done so initially during the trial because there was 
no testimony presented that wo
uld support the allegations set 
forth in that paragraph of the Complaint. 
I denied, and correctly so, the General Counsel's motion to 
change that Complaint paragraph after the evidence was pre-

sented, saying that it was a typographical or mislabeling of who 
was involved. 
Now the court reporter in due time, and in due time normally 
means ten days, will serve on me a copy of the transcript of this 
proceeding.  At that point, I will make, if necessary, any correc-
tions to the transcript and certify the transcript to the Board as 
my decision. 
It is my understanding that the appeal period for any  
421 exceptions runs from my certifying my decision to the Board.  
However, I would invite you no
t to rely on my understanding, 
but to follow the Board™s Rules and Regulations.  Should any-
 WAL-MART STORES 
649
one wish to appeal any part of the decision or part of it, they 
may do so at that time. 
What I normally do is I take the transcript and for typos or 
other matters, I correct the transcript.  My office reprints the 
transcript in corrected form.   
I attach a attachment to the decision setting forth precisely 
what corrections have been made on what page, line, and word, 
so that anyone can clearly see what it is that has been corrected.  
I have not had a decision yet th
at did not require some correc-tion of the transcript. 
I will also attach thereto the notice that is to be posted and I 
will also set forth in the remedy that the disciplinary coaching 
that was issued is to be remove
d and that Shieldnight is to be notified that such [h]as been done. 
Let me state that it has been a pleasure hearing this case and, 
with that, the hearing is closed. 
(Whereupon, at 10:20 A. M., the hearing in the above-
entitled matter was closed.) 
  